Citation Nr: 1144306	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected pension payments after February 1, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971 and from December 1978 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran did not report for a Board hearing in August 2009 and no good cause has been shown.  Therefore, the Board will decide the appeal without a hearing.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran's annual income beginning February 1, 2007 exceeds the maximum annual income for nonservice-connected disability pension benefits for a Veteran with no dependents. 


CONCLUSION OF LAW

As the basic income eligibility requirements for nonservice-connected disability pension benefits are not met, the claim for these benefits is without legal merit.  38 U.S.C.A. §§ 101 , 1501, 1503, 5107, 1521 (West 2002 & 2009); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  As will be explained below, the claim lacks legal merit.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Even so, the Board notes that, in the March 2007 administrative decision, an August 2007 letter to the Veteran, and in the March 2009 statement of the case, the RO explained how to establish entitlement to VA nonservice-connected disability pension benefits, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, and afforded opportunity for the Veteran to provide information and evidence pertinent to the claim.  The claim was readjudicated in the SOC.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Veteran.  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

II. Analysis 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 

A Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273. 

Payments of any kind from any source (for example, life insurance proceeds) shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. § 3.271.  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Effective December 1, 2006, December 1, 2007 and December 1, 2008, the MAPRs for a Veteran with no dependents were $10,929, $11,181 and $ 11,830, respectively.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Five percent of the MAPR for the years beginning December 1, 2006, December 1, 2007, and December 1, 2008 are $546, $559, and $591, respectively. 

In October 2006, the Veteran filed a claim for disability pension benefits.  Originally, he was granted pension benefits but these were then terminated due to excess income from February 1, 2007.  He is now receiving income from Social Security.  He asserts that he deserves pension because he is living below the poverty level and is unable to work due to disabilities.  

Beginning December 1, 2006, the Veteran was entitled to gross Social Security payments of $1202 monthly.  In 2007, this was increased to $1229 monthly, for an annual income of $14,748.  In 2008 this was increased to $1301 monthly, for an annual income of $15,612 in 2008.  He had no medical premiums.  According to VA regulations, the Veteran's annual income must be less than $10,929 effective December 1, 2006, less than $11,181 effective December 1, 2007, and less than $11,830 effective December 1, 2008 in order to be eligible to received disability pension.  Thus, the Veteran's total countable income annually, before consideration of recurring allowable medical expenses was above the income limits for eligibility for pension, 

No allowable medical expenses have been submitted for 2007 or 2008.  As a result of the evidence of record, the Board concludes that the Veteran's total countable income exceeds the MAPR for the years beginning February 1, 2007, and February 1, 2008.  Therefore, the claim for nonservice-connected disability pension benefits from February 1, 2007 must be denied.  The law is dispositive, and so the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran is advised that should his income change in the future or if he should incur significant out-of-pocket medical expenses, he can submit additional evidence and his entitlement to nonservice-connected pension benefits will be considered in light of the facts then of record. 







ORDER

As the Veteran does not meet basic income eligibility requirements for entitlement to nonservice-connected disability pension benefits effective from February 1, 2007, the appeal as to this matter is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


